DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-5, 10, 12, 13, 15, 18, 20, 27, 28, 32, 35, and 51, in the reply filed on 12/17/2021 is acknowledged.
Claims 78-80, 82-84 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2012/066538 (‘538).
‘538 teaches “a pharmaceutically acceptable formulation comprising (i) about 8 to about 12% by weight levodopa, about 1 to about 3% by weight carbidopa, and about 15 to about 35% weight arginine; or (ii) about 8 to about 12% by weight levodopa, about 1 to about 3% by weight carbidopa, about 12 to about 15% weight arginine, and about 3% to about 10% by weight meglumine.” (see claim 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 10, 12, 13, 15, 18, 20, 27, 28, 32, 35, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘538 and US2005/0070608 (‘608) in view of US 2005/0163850 (‘850). The references are of record in the parent application, 15/438,472.
‘538 teaches “a pharmaceutically acceptable formulation comprising (i) about 8 to about 12% by weight levodopa, about 1 to about 3% by weight carbidopa, and about 15 to about 35% weight arginine; or (ii) about 8 to about 12% by weight levodopa, about 1 to about 3% by weight carbidopa, about 12 to about 15% weight arginine, and about 3% to about 10% by weight meglumine.” (see claim 36).  ‘538 teaches specific preferred composition includes 2.5 to 7% by weight of levodopa, 0-2% of carbidopa, 5-18% of arginine and 0.25-3% of ascorbic acid (see [0018]). In addition, ‘538 teaches the composition comprising 8 to about 12% by weight levodopa, about 1 to about 3% by weight carbidopa, about 15 to about 35% weight arginine is contemplated. In another embodiment, a pharmaceutically acceptable formulation comprising about 8 to about 12% by weight levodopa, about 1 to about 3% by weight carbidopa, and about 12 to about 15% weight arginine, and about 3% to about 10% by weight meglumine ([0019]).
‘608 teaches a carbidopa/levodopa composition with increased stability with decreased level of hydrazine (see the abstract and [0038]-[0039] for example). ‘608 teaches ascorbic acid, glutathione, and cysteine can be incorporated into the carbidopa/levodopa composition (see [0016], [0044] for 
The references do not expressly teach the composition containing a surfactant. The references do not expressly the exact amount of each ingredients. The references do not expressly teach the degradant and the method of how to detecting them.
‘850 teaches a carbidopa/levodopa composition that comprises various excipients. These excipients include meglumine (see [0077]), surfactants such as Tween 80, a.k.a. polysorbate 80, antioxidant such as ascorbic acid (see [0124]). ‘850 can be formulated into liquid composition.
It would have been obvious to one of ordinary in the art to formulate the carbidopa/levodopa composition containing the herein claimed excipients, in the herein claimed amount. 
One of ordinary skill in the art would have been motivated to formulate the carbidopa/levodopa composition containing the herein claimed excipients, in the herein claimed amount.  The examiner notes that the herein claimed excipients are well-known and compatible with carbidopa and levodopa.  These excipients are well-known to be used in formulating various pharmaceutical dosage forms of carbidopa/levodopa composition.  In addition, these excipients are having various functions that enable the formation of the carbidopa/levodopa composition. Therefore, employing these excipients to formulate a carbidopa/levodopa composition would be reasonably expected to be successful. Furthermore, the optimization of result effect parameters (amounts of excipients) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since the range of the components taught in the cited prior art encompasses that of the recited, prima facie case of obviousness exists.
Moreover, the effects on the degradants would be considered as intrinsically present in the formulations that used the prior art’s disclosed excipients.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10, 12, 13, 15, 18, 20, 27, 28, 32, 35, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,022,320 (‘320) in view of ‘538 and ‘850. 
‘320 teaches a carbidopa/levodopa composition with a specific amount of arginine, L-cycsteine or NAC and ascorbic acid (see claims 1-2). 
Although ‘320 does not teach a surfactant and meglumine, ‘538 teaches a stable carbidopa/levodopa composition comprising at least 4% of levodopa, carbidopa, ascorbic acid, meglumine (see [0017]). Specific preferred composition includes 2.5 to 7% by weight of levodopa, 0-2% of carbidopa, 5-18% of arginine and 0.25-3% of ascorbic acid (see [0018]). In addition, ‘538 teaches the composition comprising 8 to about 12% by weight levodopa, about 1 to about 3% by weight carbidopa, about 15 to about 35% weight arginine is contemplated. In another embodiment, a pharmaceutically acceptable formulation comprising about 8 to about 12% by weight levodopa, about 1 to about 3% by weight carbidopa, and about 12 to about 15% weight arginine, and about 
It would have been obvious to one of ordinary in the art to formulate the carbidopa/levodopa composition containing the herein claimed excipients, in the herein claimed amount. 
One of ordinary skill in the art would have been motivated to formulate the carbidopa/levodopa composition containing the herein claimed excipients, in the herein claimed amount.  The examiner notes that the herein claimed excipients are well-known and compatible with carbidopa and levodopa.  These excipients are well-known to be used in formulating various pharmaceutical dosage forms of carbidopa/levodopa composition.  In addition, these excipients are having various functions that enable the formation of the carbidopa/levodopa composition. Therefore, employing these excipients to formulate a carbidopa/levodopa composition would be reasonably expected to be successful. Furthermore, the optimization of result effect parameters (amount of excipients) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the range .

Claims 1-5, 10, 12, 13, 15, 18, 20, 27, 28, 32, 35, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,258,585 (‘585) in view of ‘538 and ‘850. 
‘585 teaches a carbidopa/levodopa composition with a specific amount of arginine, L-cycsteine or NAC and ascorbic acid (see claims 1-11). 
Although ‘585 does not teach a surfactant and meglumine, ‘538 teaches a stable carbidopa/levodopa composition comprising at least 4% of levodopa, carbidopa, ascorbic acid, meglumine (see [0017]). Specific preferred composition includes 2.5 to 7% by weight of levodopa, 0-2% of carbidopa, 5-18% of arginine and 0.25-3% of ascorbic acid (see [0018]). In addition, ‘538 teaches the composition comprising 8 to about 12% by weight levodopa, about 1 to about 3% by weight carbidopa, about 15 to about 35% weight arginine is contemplated. In another embodiment, a pharmaceutically acceptable formulation comprising about 8 to about 12% by weight levodopa, about 1 to about 3% by weight carbidopa, and about 12 to about 15% weight arginine, and about 3% to about 10% by weight meglumine ([0019]). ‘850 teaches a carbidopa/levodopa composition that comprises various excipients. These excipients include meglumine (see [0077]), surfactants such as Tween 80, a.k.a. polysorbate 80, antioxidant such as ascorbic acid (see [0124]). ‘850 can be formulated into liquid composition.

One of ordinary skill in the art would have been motivated to formulate the carbidopa/levodopa composition containing the herein claimed excipients, in the herein claimed amount.  The examiner notes that the herein claimed excipients are well-known and compatible with carbidopa and levodopa.  These excipients are well-known to be used in formulating various pharmaceutical dosage forms of carbidopa/levodopa composition.  In addition, these excipients are having various functions that enable the formation of the carbidopa/levodopa composition. Therefore, employing these excipients to formulate a carbidopa/levodopa composition would be reasonably expected to be successful. Furthermore, the optimization of result effect parameters (amount of excipients) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the range of the components taught in the cited prior art encompasses that of the recited, prima facie case of obviousness exists.


.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627